DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to the Requirement for Restriction mailed 11/17/2021, Applicant has elected, in the response filed 12/27/2021, the invention of claims 1-19 without traverse.  Claim 20 has thus been withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple layers of foam material of claims 9 and 10 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by 

Claim Objections
Claim 19 is objected to because of the following informalities:  In claim 19, line 2, “while is supported” should read “while the cushion device is supported”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 18, it is unclear if the medical instrument tray of line 14 the tray of a medical instrument stand of line 15 refer to the same structure as the medical instrument tray of line 12 of the same claim.  For examination purposes, it is assumed the trays of line 14 and 15 refer to the same structure as the tray of line 12. Claim 19 is additionally rejected by virtue of its dependence on claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heimbrock et al. (U.S. Patent No. 6,195,820), hereinafter referred to as Heimbrock, in view of Allen (U.S. Publication No. 2015/0320928).
Regarding claim 1, Heimbrock discloses a cushion device 130 configured for placement on a medical instrument stand 102 (Figure 1 and Col. 6, lines 50-55, where stand 102 provides a planar surface capable of providing an area to place medical instruments, see Col. 6, lines 28-42), the cushion device 130 comprising:  an upper portion (adjacent upper surface 132) having a front side (adjacent side 116, Figure 2), a rear side (adjacent side 118, Figure 1), first and second longitudinal sides (see annotated Figure 1, below), an upper surface 132, and a bottom surface (where bottom surface of cushion device 130 abuts the planar upper surface of stand 102, Figure 6 and Col. 6, lines 50-55); a front portion connected to the front side of the upper portion and extending downwards therefrom (front portion formed by side wall of the front side,  see annotated Figure 1, below); and first and second side portions (side portions formed by side wall of the first and second longitudinal sides, see annotated Figure 1, below) each connected respectively to the first and second longitudinal sides of the upper portion (adjacent upper surface 132) and extending downward therefrom (see annotated Figure 1, below), the cushion device 130 being configured in size and shape to receive a medical instrument tray 102 (through 

    PNG
    media_image1.png
    452
    578
    media_image1.png
    Greyscale

Heimbrock does not disclose wherein a hollow receptacle is defined by the front portion, the first and second side portions, and by the bottom surface of the upper portion, the hollow receptacle being configured in size and shape to receive a medical instrument tray or portion of a frame of a medical instrument stand associated with a medical instrument tray.
Allen teaches a hollow receptacle 18 is defined by the front portion 20 (Figure 1) of the cushion device 10 (where a cushion 78 may be provided, see Figure 4 and paragraph 0037), the first and second side portions 22 and 24, and by the bottom surface 38 of the upper portion (Figure 1 and paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heimbrock so that a hollow receptacle is defined by the front portion, the first and second side portions, and by the bottom surface of the upper portion, the hollow receptacle being configured in size and shape to receive a medical 
Regarding claim 2, Heimbrock, as modified, discloses the subject matter as discussed above with regard to claim 1.  Heimbrock, as modified, further discloses a rim (defined by upper edge 12 of perimeter 16, see Allen, Figure 1 and paragraph 0031) disposed on the upper surface of the upper portion 16 and extending along at least a portion of the perimeter 16 of the upper surface of the upper portion 16 (see Allen, Figure 2, where the rim is shown at the uppermost portion 12 of the figure, includes teeth 30 and has an arcuate cross-section to connect the sides 20, 22, 24, and 26 to the upper surface of the upper portion 16).
Regarding claim 3, Heimbrock, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2.  Heimbrock, as modified, further discloses wherein the rim has a rounded cross-sectional profile (see Allen, Figure 2 and paragraph 0031, where the rim is shown at the uppermost portion 12 of the figure, includes teeth 30 and has an arcuate cross-section to connect the sides 20, 22, 24, and 26 to the upper surface of the upper portion 16).
Regarding claim 5, Heimbrock, as modified, discloses the subject matter as discussed above with regard to claim 1.  Heimbrock, as modified, further discloses a contour portion 36 connected to the bottom surface 38 of the upper portion 12 and extending downward therefrom (see Allen, Figure 1 and paragraph 0032).
Regarding claim 6, Heimbrock, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5.  Heimbrock, as modified, further discloses the contour portion 36 fits within a perimeter of the upper portion 12 (the perimeter being defined by front portion 20, first and second sides 22 and 24, and back portion 26, see Allen, Figure 1 and paragraph 0032).
Regarding claim 7, Heimbrock, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5.  Heimbrock, as modified, does not explicitly disclose the front portion 20 and/or first and second side portions 22 and 24 extend farther from the bottom surface 38 of the upper portion 12 than the contour portion 36 (see Allen, Figures 1 and 2).
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Heimbrock, as modified, so that the front portion and/or first and second side portions extend farther from the bottom surface of the upper portion than the contour portion, because doing so would merely amount to a change in the relative dimensions of the front and side portions and the contour portion, that would not produce unexpected results.  One of ordinary skill in the art may be motivated, for example, to adjust the relative dimensions of the front and side portions to provide added depth to the channels 64 (see Allen, paragraph 0034 and Figure 2).  Doing so would merely raise the height of the walls 20, 22, 24, and 26 without substantially affecting the overall function of the cushion device to secure a hand and wrist and provide fluid collection areas underneath a hand support. In this regard, MPEP 2144.04 and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) are relevant.
Regarding claim 12, Heimbrock, as modified, discloses the subject matter as discussed above with regard to claim 1.  Heimbrock, as modified, does not disclose wherein the cushion device has a length of about 20 to 30 inches.
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) and MPEP 2144.04 are relevant.
Regarding claim 13, Heimbrock, as modified, discloses the subject matter as discussed above with regard to claim 1.  Heimbrock, as modified, further discloses the cushion device 10 has a width (defined by the front and back portions 20 and 26, see Allen, Figure 1) that is smaller than a length (defined by the side portions 22 and 24, see Allen, Figure 1).
Regarding claim 14, Heimbrock, as modified, discloses the subject matter as discussed above with regard to claim 1.  Heimbrock, as modified, does not disclose wherein the cushion device has a width of about 18-28 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Heimbrock, as modified, so that the cushion device has a width of about 18-28 inches as doing so would merely amount to a change in the size of the side portions, that would not produce unexpected results.  Doing so In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) and MPEP 2144.04 are relevant.
Regarding claim 15, Heimbrock, as modified, discloses the subject matter as discussed above with regard to claim 1.  Heimbrock, as modified, further discloses the front portion 26 and/or side portions 22 and 24 have a height 66 of about 2 to 6 inches (see Allen, Figure 1 and paragraph 0011, where the height 66 of the cushion device 10 is 2-4 inches).
Regarding claim 16, Heimbrock, as modified, discloses the subject matter as discussed above with regard to claim 1.  Heimbrock, as modified, further discloses wherein the upper portion 12 has a thickness of about 1 to 4 inches (see Allen, paragraph 0033, where the total height 66 of the cushion device 10 may be 2-6 inches, where upper portion 12 and lower portion 14 are two halves of the total height, making the upper and lower portion 12 and 14, respectively, 1-3 inches thick).
Regarding claim 17, Heimbrock, as modified, discloses the subject matter as discussed above with regard to claim 1.  Heimbrock, as modified, further discloses wherein the upper portion 12 further comprises at least one contour 28 feature disposed on an upper surface of the upper portion 12 (see Allen, Figure 1 and paragraph 0031).
Regarding claim 18, Heimbrock discloses a method of cushioning a medical instrument tray, comprising:  providing a cushion device 130, the cushion device 130 including: an upper portion (adjacent upper surface 132) having a front side (adjacent side 116, Figure 2), a rear side (adjacent side 118, Figure 1), first and second longitudinal sides (see annotated Figure 1, above), an upper surface 132, and a bottom surface (where bottom surface of cushion device 130 abuts the planar upper surface of stand 102, Figure 6 and Col. 6, lines 50-55); a front portion connected to the front side of the upper portion and extending downwards therefrom (see annotated Figure 1, above); and first and second side portions (see annotated Figure 1, above) each connected respectively to the first and second longitudinal sides of the upper portion (adjacent upper surface 132) and extending downward therefrom (see annotated Figure 1, above), the cushion device 130 being configured in size and shape to receive a medical instrument tray 102 (through Velcro™ fasteners 134, Figures 1 and 2 and Col. 6, lines 28-55) or portion of a frame of a medical instrument stand associated with a medical instrument tray; positioning the cushion device 130 on a tray of a medical instrument stand 102 or on a portion of the frame of the medical instrument stand associated with the medical instrument tray (Figure 1 and Col. 6, lines 50-55, where stand 102 provides a planar surface capable of providing an area to place medical instruments, see Col. 6, lines 28-42).
Heimbrock does not disclose wherein a hollow receptacle is defined by the front portion, the first and second side portions, and by the bottom surface of the upper portion, the hollow receptacle being configured in size and shape to receive a medical instrument tray or portion of a frame of a medical instrument stand associated with a medical instrument tray.
Allen teaches a hollow receptacle 18 is defined by the front portion 20 (Figure 1) of the cushion device 10 (where a cushion 78 may be provided, see Figure 4 and paragraph 0037), the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heimbrock so that a hollow receptacle is defined by the front portion, the first and second side portions, and by the bottom surface of the upper portion, the hollow receptacle being configured in size and shape to receive a medical instrument tray or portion of a frame of a medical instrument stand associated with a medical instrument tray as taught by Allen (where Heimbrock discloses a front portion, first and second side portions, and a bottom surface configured in size and shape to receive medical instrument stand 102, see annotated Figure 1, above), because the cushion device of Allen provides means for support and securement of a patient’s hand and wrist during surgical procedures, such that the hand and/or wrist may be properly cleaned and injury may be treated by providing fluid collection areas underneath a hand support (Figure 4 and paragraphs 0004-0005 and 0038).
Regarding claim 19, Heimbrock, as modified, discloses the subject matter as discussed above with regard to claim 18.  Heimbrock, as modified, further discloses positioning a patient's limb 1 upon the cushion device 10 (see Allen, where cushion device 10 includes cushion 78, Figure 4 and paragraph 0037, additionally see Heimbrock Col. 1, lines 5-10 and Col. 3, lines 1-6) while the cushion device 130 is supported by the medical instrument stand 102 (see Heimbrock, Figure 1 and Col. 6, lines 50-55, where stand 102 provides a planar surface capable of providing an area to place medical instruments, see Col. 6, lines 28-42).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heimbrock in view of Allen and further in view of Kobus et al. (European Patent Publication No. EP 1785124 A2), hereinafter referred to as Kobus.
Regarding claim 8, Heimbrock, as modified, discloses the subject matter as discussed above with regard to claim 1. Heimbrock, as modified, does not explicitly disclose wherein the cushion device is formed from a foam material.
Kobus teaches wherein the cushion device 16 is formed from a foam material (Figure 2 and paragraph 0016 of machine translation, where the lower layer 20 of the cushion device 16 is formed of ethylene-propylene terpolymer foam and the upper layer 22 is formed of a flexible foam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Heimbrock, as modified, so that the cushion device is formed from a foam material as taught by Kobus, because the foam cushion of Kobus has a two-layer configuration, where the lower layer of firmer foam provides stability for the cushion and the upper layer of softer foam provides comfort to a user (see paragraph 0008 of machine translation).  Moreover, doing so would merely amount to a simple substitution of one known element (the cushion 78 of Allen) for another (the foam cushion 16 of Kobus) that would not produce unexpected results, as both the cushions of Allen and Kobus are intended to be used above a plastic body for a patient to rest their body during medical procedures (see Allen, paragraph 0031, and see Kobus, paragraph 0009 of the machine translation).  The cushion of Kobus is specific as to the materials used for the cushion, which provide particular benefits to both the user and the operation of the device (see Kobus paragraphs 0008 and 0016 of the machine translation).  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9, Heimbrock, as modified, discloses the subject matter as discussed above with regard to claims 1 and 8.  Heimbrock, as modified, further discloses wherein the cushion device 16 comprises multiple layers of foam material 20 and 22 (see Kobus, Figure 2 and 
Regarding claim 10, Heimbrock, as modified, discloses the subject matter as discussed above with regard to claims 1, 8 and 9.  Heimbrock, as modified, further discloses a top layer of the cushion device comprises a foam of lower firmness than a bottom layer of the cushion device(see Kobus, Figure 2 and paragraphs 0008 and 0016 of the machine translation, where the lower layer 20 of the cushion device 16 is formed of a harder ethylene-propylene terpolymer foam and the upper layer 22 is formed of a softer flexible foam).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Heimbrock in view of Allen and further in view of Robran et al. (U.S. Publication No. 2014/0190488), hereinafter referred to as Robran.
Regarding claim 11, Heimbrock, as modified, discloses the subject matter as discussed above with regard to claim 1.  Heimbrock, as modified, does not disclose wherein the cushion device includes a water-resistant polymer coating.
Robran teaches wherein the cushion device 200 includes a water-resistant polymer coating (Figure 2 and paragraphs 0022 and 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Heimbrock, as modified, so that the cushion device includes a water-resistant polymer coating as taught by Robran, because the polymer coating provided to the cushion device of Robran allows for the cushion to be wiped clean between uses, allowing the cushion to be reusable (paragraphs 0022 and 0025).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, Heimbrock, as modified, discloses the subject matter as discussed above with regard to claim 1.  Heimbrock, as modified, does not disclose a rear side of the cushion device has an open gap that enables the cushion device to be slid horizontally onto a medical instrument tray.
Cavitt et al. (U.S. Patent No. 8,904,583), hereinafter referred to as Cavitt, is cited as being of interest for disclosing a rear side of the cushion device 10 (shown in Figure 2) has an open gap 38 that enables the cushion device 10 to be slid horizontally onto a planar table 12 (Col. 2, lines 52-67 and Figures 3 and 4).  However, the cushion device 130 of Heimbrock is attached to the medical instrument tray 102 on the top surface of the tray 102 (see Heimbrock, Figure 1), and covers substantially the entire top surface of the tray 102 to provide support to a user’s hand during surgical procedures (see Heimbrock, Figure 1, Col. 1, lines 5-10, and Col. 3, lines 1-6).  The open gap 38 of the cushion device 10 of Cavitt provides a peripheral collar to a head support of a patient support surface 12 (see Cavitt, Figure 4), to provide additional surface area to the patient support surface 12 when a patient’s arms must be raised above their head during a medical procedure (see Cavitt, lines Col. 2, lines 52-67), rather than to provide a cushioned area to the top of a tray, as disclosed by Heimbrock (see Heimbrock, Figure 1).  There is no disclosure, teaching, or suggestion in the prior art of record that would result in the claimed subject matter of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Malerich (U.S. Patent No. 2,871,074)
Wen et al.  (Chinese Patent Publication No. CN 108904208 A)
Astroff (U.S. Patent No. 2,732,269)
Kalafut et al. (U.S. Publication No. 2004/0171923)
Diaz et al. (U.S. Publication No. 2007/0271701)
Norris (U.S. Publication No. 2019/0133862)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like 





/ALISON N LABARGE/Examiner, Art Unit 3673                                     

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673